Title: From Benjamin Franklin to Edward Penington, 5 August 1767
From: Franklin, Benjamin
To: Penington, Edward


Sir,
London, Augt. 5. 1767
I received yours of May 21. and 25. with a Letter and Papers enclos’d for Mrs. Penn, which I forwarded. Yours of June 8. is since come to hand, with one for her by the Name of Durdin. She will now change neither her Name nor her Mind any more, for I hear she is dead. I have nevertheless seal’d and forwarded the Letter to Ireland. They were strange fickle People, and I think you have been very ill used by them. Whether you will ever obtain any Recompence for the Trouble you have taken in their Affairs, is very uncertain. Possibly as you are now so well acquainted with all Circumstances relating to the Lands, Lots, &c. those whose Right they now are may find it their Interest to apply to and consider you. If they should, you may get some Satisfaction. I do not know Major Fell or Springett’s Sister. I fancy they live in Ireland, out of my Way. I am sorry this Affair has not turned out of some Advantage to you; and hope you will excuse any Share I had in recommending you, as it was well intended tho’ unsuccessful. I am, with sincere Regard, Sir, Your most obedient humble Servant
B Franklin
P.S. Augt. 8. I have just heard that Major Fell is in Town and very much at the Proprietor’s.
Mr. Pennington
 Endorsed: Augt. 5th. 1767 from B Franklin
